--------------------------------------------------------------------------------

Exhibit 10.5

Senior Secured Redeemable Debenture

 Original Issue Date as of: December 29, 2011

Maturity Date: December 29, 2012

Amount: $1,000,000.00

          This Senior Secured Redeemable Debenture (the “Debenture”) is issued
as of December 29, 2011 (the “Closing Date”) by American Natural Energy
Corporation, an Oklahoma corporation (the “Company”), to TCA Global Credit
Master Fund LP, a Cayman Islands limited partnership (together with its
permitted successors and assigns, the “Holder”) pursuant to exemptions from
registration under the Securities Act of 1933, as amended.

ARTICLE I.

          Section 1.01 Principal and Interest. For value received, the Company
hereby promises to pay to the order of the Holder, by no later than December 29,
2012 (the “Maturity Date”), in immediately available and lawful money of the
United States of America, One Million and No/100 Dollars ($1,000,000.00),
together with interest on the outstanding principal amount under this Debenture,
at the rate of five percent (5%) per annum simple interest (the “Interest Rate”)
from the date of the original issue of this Debenture until paid, as more
specifically provided below.

          Section 1.02 Optional Redemption. The Company, at its option, shall
have the right to redeem this Debenture in full and for cash, at any time prior
to the Maturity Date, with three (3) business days advance written notice (the
“Redemption Notice”) to the Holder. The amount required to redeem this Debenture
in full pursuant to this Section 1.02 shall be equal to: (i) the aggregate
principal amount then outstanding under this Debenture; plus (ii) all accrued
and unpaid interest due under this Debenture as of the redemption date; plus
(iii) all other costs, fees and charges due and payable hereunder or under any
other “Transaction Documents” (as hereinafter defined); plus (iv) a redemption
premium equal to the then outstanding principal amount due under this Debenture
multiplied by seven percent (7%) (collectively, the “Redemption Amount”). The
Company shall deliver the Redemption Amount to the Holder on the third (3rd)
business day after the date of the Redemption Notice.

          Section 1.03 Mandatory Redemption. On the Maturity Date, the Company
shall redeem this Debenture for the Redemption Amount, which Redemption Amount
shall be due and payable to the Holder by no later than 2:00 P.M., EST, on the
Maturity Date.

          Section 1.04 Payments.

                         (1) Payments On the Closing Date. On the Closing Date,
Holder shall deduct the first monthly payment of principal, interest and
redemption premium due under this Debenture from the proceeds due to the Company
from the purchase of this Debenture.

                         (2) Monthly Payments. The Company shall make monthly
payments of principal, interest and the corresponding amount of redemption
premium to the Holder, commencing on the first (1st) day of February, 2012 and
on the first (1st) day of each consecutive calendar month thereafter until the
Maturity Date, based on the amortization schedule attached hereto as Exhibit
“A”.

A-1

--------------------------------------------------------------------------------

                    (3) Interest Calculations. Interest shall be calculated on
the basis of a 360-day year, consisting of twelve (12), thirty (30) calendar day
periods, and shall accrue daily on the outstanding principal amount outstanding
from time to time, commencing on the Closing Date until payment in full of the
outstanding principal, together with all accrued and unpaid interest and other
amounts which may become due hereunder, has been made.

                    (4) Late Fee. If all or any portion of the payments of
principal, interest or other charges due hereunder are not received by the
Holder within five (5) days of the date such payment is due, then the Company
shall pay to the Holder a late charge (in addition to any other remedies that
Holder may have) equal to five percent (5%) of each such unpaid payment or sum.
Any payments returned to Holder for any reason must be covered by wire transfer
of immediately available funds to an account designated by Holder, plus a
$100.00 administrative fee charge. Holder shall have no responsibility or
liability for payments purportedly made hereunder but not actually received by
Holder; and the Company shall not be discharged from the obligation to make such
payments due to loss of same in the mails or due to any other excuse or
justification ultimately involving facts where such payments were not actually
received by Holder.

          Section 1.05 Manner of Payments. All sums payable to the order of
Holder hereunder shall be payable in lawful dollars of the United States of
America at the office address of Holder set forth in the heading hereof, or at
such place as Holder, from time to time, may designate in writing, provided,
however, that any payments due hereunder in connection with a redemption under
Section 1.02 or 1.03 above, shall be due and payable by wire transfer of
immediately available US funds to an account designated by Holder.

ARTICLE II.

          Section 2.01 Secured Nature of Debenture. This Debenture is being
issued in connection with a Securities Purchase Agreement dated of even date
herewith by and between the Company and the Holder (the “SPA”). The indebtedness
evidenced by this Debenture is also secured by all of the assets and property of
the Company pursuant to that certain Security Agreement by and between the
Company and Holder made of even date herewith (the “Security Agreement”). The
SPA, this Debenture, the Security Agreement, and all other documents and
instruments heretofore or hereafter executed in connection with the SPA or the
indebtedness evidenced by this Debenture, and all modifications, extensions,
future advances, and renewals thereof, and any substitutions therefor, being
herein collectively referred as the “Transaction Documents.” All of the
agreements, conditions, covenants, provisions, representations, warranties and
stipulations contained in any of the Transaction Documents which are to be kept
and performed by the Company are hereby made a part of this Debenture to the
same extent and with the same force and effect as if they were fully set forth
herein, and the Company covenants and agrees to keep and perform them, or cause
them to be kept or performed, strictly in accordance with their terms.

2

--------------------------------------------------------------------------------

ARTICLE III.

          Section 3.01 Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default” hereunder: (i) the Company shall
fail to pay any installment of interest, principal or other charges due under
this Debenture when any such payment shall be due and payable; (ii) the Company
makes an assignment for the benefit of creditors; (iii) any order or decree is
rendered by a court which appoints or requires the appointment of a receiver,
liquidator or trustee for the Company, and the order or decree is not vacated
within thirty (30) days from the date of entry thereof; (iv) any order or decree
is rendered by a court adjudicating the Company insolvent, and the order or
decree is not vacated within thirty (30) days from the date of entry thereof;
(v) the Company files a petition in bankruptcy under the provisions of any
bankruptcy law or any insolvency act; (vi) the Company admits, in writing, its
inability to pay its debts as they become due; (vii) a proceeding or petition in
bankruptcy is filed against the Company and such proceeding or petition is not
dismissed within thirty (30) days from the date it is filed; (viii) the Company
files a petition or answer seeking reorganization or arrangement under the
bankruptcy laws or any law or statute of the United States or any other foreign
country or state; or (ix) the Company shall fail to perform, comply with or
abide by any of the stipulations, agreements, conditions and/or covenants
contained in this Debenture or any of the other Transaction Documents on the
part of the Company to be performed complied with or abided by.

          Section 3.02 Remedies. Upon the occurrence of an Event of Default, the
interest on this Debenture shall immediately accrue at an Interest Rate equal to
the maximum rate permitted by applicable law, and, in addition to all other
rights or remedies the Holder may have, at law or in equity, the Holder may, in
its sole discretion, accelerate full repayment of all principal amounts
outstanding hereunder, together with accrued interest thereon, together with all
redemption premiums due hereunder, together with all attorneys’ fees,
paralegals’ fees and costs and expenses incurred by the Holder in collecting or
enforcing payment hereof (whether such fees, costs or expenses are incurred in
negotiations, all trial and appellate levels, administrative proceedings,
bankruptcy proceedings or otherwise), and together with all other sums due by
the Company hereunder and under the Transaction Documents, all without any
relief whatsoever from any valuation or appraisement laws, and payment thereof
may be enforced and recovered in whole or in part at any time by one or more of
the remedies provided to the Holder at law, in equity, or under this Debenture
or any of the other Transaction Documents. In connection with the Holder’s
rights hereunder upon an Event of Default, the Holder need not provide, and the
Company hereby waives, any presentment, demand, protest or other notice of any
kind, and the Holder may immediately enforce any and all of its rights and
remedies hereunder and all other remedies available to it in equity or under
applicable law.

ARTICLE IV.

          Section 4.01 Ususry Savings Clause. Notwithstanding any provision in
this Debenture or the other Transaction Documents, the total liability for
payments of interest and payments in the nature of interest, including, without
limitation, all charges, fees, exactions, or other sums which may at any time be
deemed to be interest, shall not exceed the limit imposed by the usury laws of
the jurisdiction governing this Debenture or any other applicable law. In the
event the total liability of payments of interest and payments in the nature of
interest, including, without limitation, all charges, fees, exactions or other
sums which may at any time be deemed to be interest, shall, for any reason
whatsoever, result in an effective rate of interest, which for any month or
other interest payment period exceeds the limit imposed by the usury laws of the
jurisdiction governing this Debenture, all sums in excess of those lawfully
collectible as interest for the period in question shall, without further
agreement or notice by, between, or to any party hereto, be applied to the
reduction of the outstanding principal balance due hereunder immediately upon
receipt of such sums by the Holder hereof, with the same force and effect as
though the Company had specifically designated such excess sums to be so applied
to the reduction of the principal balance then outstanding, and the Holder
hereof had agreed to accept such sums as a penalty-free payment of principal;
provided, however, that the Holder may, at any time and from time to time,
elect, by notice in writing to the Company, to waive, reduce, or limit the
collection of any sums in excess of those lawfully collectible as interest,
rather than accept such sums as a prepayment of the principal balance then
outstanding. It is the intention of the parties that the Company does not intend
or expect to pay, nor does the Holder intend or expect to charge or collect any
interest under this Debenture greater than the highest non-usurious rate of
interest which may be charged under applicable law.

3

--------------------------------------------------------------------------------

ARTICLE V.

          Section 5.01 No Exemption. The Company hereby waives and releases all
benefit that might accrue to the Company by virtue of any present or future laws
exempting any property that may serve as security for this Debenture, or any
other property, real or personal, or any part of the proceeds arising from any
sale of any such property, from attachment, levy, or sale under execution,
exemption from civil process, or extension of time for payment; and the Company
agrees that any property that may be levied upon pursuant to a judgment obtained
by virtue hereof, on any writ of execution issued thereon, may be sold upon any
such writ in whole or in part in any order or manner desired by Holder.

          Section 5.02 Exercise of Remedies. The remedies of the Holder as
provided herein and in any of the other Transaction Documents shall be
cumulative and concurrent and may be pursued singly, successively or together,
at the sole discretion of the Holder, and may be exercised as often as occasion
therefor shall occur; and the failure to exercise any such right or remedy shall
in no event be construed as a waiver or release thereof.

          Section 5.03 Waivers. The Company and all others who are, or may
become liable for the payment hereof: (i) severally waive presentment for
payment, demand, notice of nonpayment or dishonor, protest and notice of protest
of this Debenture or any other Transaction Documents, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Debenture and the other Transaction Documents; (ii)
expressly consent to all extensions of time, renewals or postponements of time
of payment of this Debenture and any other Transaction Documents from time to
time prior to or after the maturity of this Debenture without notice, consent or
further consideration to any of the foregoing; (iii) expressly agree that the
Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party to become liable
hereunder or against any collateral that may secure this Debenture in order to
enforce the payment of this Debenture; and (iv) expressly agree that,
notwithstanding the occurrence of any of the foregoing (except the express
written release by the Holder of any such person), the undersigned shall be and
remain, directly and primarily liable for all sums due under this Debenture.

4

--------------------------------------------------------------------------------

          Section 5.04 No Waiver. Holder shall not be deemed, by any act of
omission or commission, to have waived any of its rights or remedies hereunder
unless such waiver is in writing and signed by Holder, and then only to the
extent specifically set forth in the writing. A waiver on one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy to a
subsequent event.

ARTICLE VI.

          Section 6.01 Notice. Any notices, consents, waivers, or other
communications required or permitted to be given under the terms of this
Debenture must be in writing and in each case properly addressed to the party to
receive the same in accordance with the information below, and will be deemed to
have been delivered: (i) if mailed by certified mail, return receipt requested,
postage prepaid and properly addressed to the address below, then three (3)
business days after deposit of same in a regularly maintained U.S. Mail
receptacle; or (ii) if mailed by Federal Express, UPS or other nationally
recognized overnight courier service, next business morning delivery, then one
(1) business day after deposit of same in a regularly maintained receptacle of
such overnight courier; or (iii) if hand delivered, then upon hand delivery
thereof to the address indicated on or prior to 5:00 p.m., EST, on a business
day. Any notice hand delivered after 5:00 p.m., EST, shall be deemed delivered
on the following business day. Notwithstanding the foregoing, notice, consents,
waivers or other communications referred to in this Debenture may be sent by
facsimile, e-mail, or other method of delivery, but shall be deemed to have been
delivered only when the sending party has confirmed (by reply e-mail or some
other form of written confirmation) that the notice has been received by the
other party. The addresses and facsimile numbers for such communications shall
be as set forth below, unless such address or information is changed by a notice
conforming to the requirements hereof.

  If to the Company: American Natural Energy Corporation     6100 South Yale
Ave., Suite 300     Tulsa, Oklahoma 74136     Attn: Mr. Michael Paulk, CEO    
Telephone: (918) 481-1440     Facsimile: (918) 481-1473     E-Mail:
Mike@annrg.com and Steve@annrg.com         With a copy to: Ira “Buddy” Edwards  
  Riggs, Abney, Neal, Turpen, Orbison & Lewis     502 West Sixth Street    
Tulsa, Oklahoma 74119-1010     Telephone: 918-699-8979     Fax: 918-587-9708    
E-Mail: bedwards@riggsabney.com         If to the Holder: TCA Global Credit
Master Fund, LP     1404 Rodman Street

5

--------------------------------------------------------------------------------


    Hollywood, FL 33020     Attn: Mr. Robert Press     Telephone: (786) 323-1650
    Facsimile: (786) 323-1651     E-Mail: bpress@trafcap.com         With a copy
to: David Kahan, P.A.     3125 W. Commercial Blvd., Suite 100     Ft,
Lauderdale, FL 33309     Attn: David Kahan, Esq.     Telephone: (954) 548-3930  
  Facsimile: (954) 548-3910     E-Mail: david@dkpalaw.com

          Section 6.02 Governing Law. This Debenture shall be deemed to be made
under and shall be construed in accordance with the laws of the State of Florida
without giving effect to the principals of conflict of laws thereof. Each of the
parties consents to the jurisdiction of the U.S. District Court sitting in the
Southern District of the State of Florida or the state courts of the State of
Florida sitting in Broward County, Florida in connection with any dispute
arising under this Debenture and hereby waives, to the maximum extent permitted
by law, any objection, including any objection based on forum non conveniens to
the bringing of any such proceeding in such jurisdictions.

          Section 6.03 Severability. In the event any one or more of the
provisions of this Debenture shall for any reason be held to be invalid,
illegal, or unenforceable, in whole or in part, in any respect, or in the event
that any one or more of the provisions of this Debenture operates or would
prospectively operate to invalidate this Debenture, then and in any of those
events, only such provision or provisions shall be deemed null and void and
shall not affect any other provision of this Debenture. The remaining provisions
of this Debenture shall remain operative and in full force and effect and shall
in no way be affected, prejudiced, or disturbed thereby.

          Section 6.04 Entire Agreement and Amendments. This Debenture, together
with the other Transaction Documents, represents the entire agreement between
the parties hereto with respect to the subject matter hereof and thereof, and
there are no representations, warranties or commitments, except as set forth
herein and therein. This Debenture may be amended only by an instrument in
writing executed by the parties hereto.

          Section 6.05 Binding Effect. This Debenture shall be binding upon the
Company and the successors and assigns of the Company and shall inure to the
benefit of the Holder and the successors and assigns of the Holder.

          Section 6.06 Assignment. The Holder may from time to time sell or
assign, in whole or in part, or grant participations in, this Debenture and/or
the obligations evidenced hereby without the consent of the Company. The holder
of any such sale, assignment or participation, if the applicable agreement
between Holder and such holder so provides, shall be: (i) entitled to all of the
rights, obligations and benefits of Holder (to the extent of such holder’s
interest or participation); and (ii) deemed to hold and may exercise the rights
of setoff or banker’s lien with respect to any and all obligations of such
holder to the Company (to the extent of such holder’s interest or
participation), in each case as fully as though the Company was directly
indebted to such holder. Holder may in its discretion give notice to the Company
of such sale, assignment or participation; however, the failure to give such
notice shall not affect any of Holder’s or such holder’s rights hereunder.

6

--------------------------------------------------------------------------------

          Section 6.07 Lost or Mutilated Debenture. If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed, but only upon receipt of evidence of such loss, theft or
destruction of such Debenture, and of the ownership hereof, reasonably
satisfactory to the Company.

          Section 6.08 Waiver of Jury Trail. THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY
WITH RESPECT TO ANY LITIGATION BASED ON THIS DEBENTURE, OR ARISING OUT OF, UNDER
OR IN CONNECTION WITH, THIS DEBENTURE OR ANY OTHER TRANSACTION DOCUMENTS, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF OR BETWEEN ANY PARTY HERETO, AND THE COMPANY AGREES AND CONSENTS TO
THE GRANTING TO HOLDER OF RELIEF FROM ANY STAY ORDER WHICH MIGHT BE ENTERED BY
ANY COURT AGAINST HOLDER AND TO ASSIST HOLDER IN OBTAINING SUCH RELIEF. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER ACCEPTING THIS DEBENTURE FROM THE
COMPANY. THE COMPANY’S REASONABLE RELIANCE UPON SUCH INDUCEMENT IS HEREBY
ACKNOWLEDGED.

[Signatures on the following page]

7

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, with the intent to be legally bound hereby, the
Company as executed this Debenture as of the date first written above.

AMERICAN NATURAL ENERGY CORPORATION

By: /s/ Michael Paulk
Name: Michael Paulk
Title: President


Signature page – Debenture

8

--------------------------------------------------------------------------------

Exhibit “A”

Schedule of Payments

  Payment Interest Prin. Redemption Prem.   Balance Principal   No. Payment
Payment prem.% Payable Total Payable   Outstanding &Interest   12/29/2011      
    (1,000,000.00) 1,000,000.00                   2/1/2012 1 4,166.67 83,333.33
10% 8,333.33 95,833.33 916,666.67 87,500.00                 3/1/2012 2 3,819.44
83,333.33 10% 8,333.33 95,486.11 833,333.33 87,152.78                 4/1/2012 3
3,472.22 83,333.33 10% 8,333.33 95,138.89 750,000.00 86,805.56                
5/1/2012 4 3,125.00 83,333.33 10% 8,333.33 94,791.67 666,666.67 86,458.33      
          6/1/2012 5 2,777.78 83,333.33 10% 8,333.33 94,444.44 583,333.33
86,111.11                 7/1/2012 6 2,430.56 83,333.33 10% 8,333.33 94,097.22
500,000.00 85,763.89                 8/1/2012 7 2,083.33 83,333.33 10% 8,333.33
93,750.00 416,666.67 85,416.67                 9/1/2012 8 1,736.11 83,333.33 10%
8,333.33 93,402.78 333,333.33 85,069.44                 10/1/2012 9 1,388.89
83,333.33 10% 8,333.33 93,055.56 250,000.00 84,722.22                 11/1/2012
10 1,041.67 83,333.33 10% 8,333.33 92,708.33 166,666.67 84,375.00              
  12/1/2012 11 694.44 83,333.33 10% 8,333.33 92,361.11 83,333.33 84,027.78      
          12/29/2012 12 347.22 83,333.33 10% 8,333.33 92,013.89 - 83,680.56

9

--------------------------------------------------------------------------------